DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I and the species exon 2 and Cas12a, in the reply filed on 9/12/22 is acknowledged.
Claims 9-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/12/22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
At the outset, it is noted that the claims do not recite a specific NRF2 nucleotide sequence by SEQ ID NO, but rather refer to the broad genus of possible NRF2 sequences.
The claims encompass a method of introducing gRNAs that are complementary to any NRF2 sequence and any CRISPR-associated endonuclease that cleaves any NRF2 sequence, as well as encompass any NRF2 homolog or allele from any species known or yet to be discovered of NRF2, as well as DNA genomic fragments, spliced variants or fragment that retains NRF2-like activity.  
Although the specification discloses some species of gRNAs that are complementary to a single NRF2 sequence, the specification does not describe an adequate species that are complementary to any other species of NRF2 seuqences to be representative of the entire genus.
For example, Murray et al. (Chem Res Toxicol, 2019, 32, 2538-2551) teach development of NRF2 Knockout A549 Cell Lines. A549 cells with homozygous knockout (A549 NRF2-KO) and heterozygous knockout (A549 NRF2-Het) of the endogenous NFE2L2 gene, which encodes NRF2, were created by transfecting A549 cells with pLentiCRISPR-v2 containing a guide RNA (gRNA) directed against the gene sequence for the Neh2 domain within the NFE2L2 locus (5′- TGGAGGCAAGATATAGATCT-3′), which encodes amino acids that bind KEAP1. NRF2 homozygous and heterozygous knockout clones were those in which the Cas9-mediated cleavage was repaired out-of-frame. Murray et al. is evidence that there are additional sequences such as NFE2L2 sequences that would meet the instant limitation of a NRF2 gene.
Therefore, the scope of the claimed invention is broad and the skilled artisan would not be able to envisage the entire genus claimed of agents that reduce the expression of any NRF2 gene sequence such that the skilled artisan would recognize that the applicant was in possession of the claimed genus at the time of filing.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheikh et al. (WO 2016/161207 A1), in view of Sundaresan et al. (Cell Reports, 2017, 21, 3728-3739), and Perez-Pinera et al. (Nature Methods, 10, 10, 2013, 973-978).
Sheikh et al. teach a method of reducing NRF2 expression in HEK293T cells using a composition comprising a transfection agent and a RNP complex comprising Cas9 and a gRNA (ex. 10, 12, 14) which DNA-binding domain is complementary to exon 2 of NRF2 (SEQ ID Nos: 254-256).
Sheikh et al. teach that the components can be delivered via a vector encoding Cas9 and the gRNA (ex. 4, figure 3, claim 20), wherein the vector can be an AAV vector.  Delivery of a DNA sequence encoding one or more of the gRNAS and a nucleic acid sequence encoding the endonuclease would have been an obvious selection as a matter of design choice. It was routine in the field to deliver sequences that encode the intended product.
Sheikh et al. teach that single guide RNA is a term used interchangeably with guide RNA [0064].
Selection of Cas12a instead of Cas9 is considered to be a matter of design choice, as each were known to cause RNA-independent, non-sequence-specific DNA cleavage in CRISPR-based genome editing, as taught by Sundaresan et al. (page 3728).
 	It would have been obvious for the gRNA to comprise a tracrRNA and a crRNA because these were routinely utilized in the CRISPR field for gene editing, as evidenced by Perez-Pinera et al. For example, Perez-Pinera et al. teach that there is an engineered form of the clustered, regularly interspaced, short palindromic repeat (CRISPR) system of Streptococcus pyogenes has been shown to function in human cells for genome engineering. In this type II CRISPR system, the Cas9 protein is directed to genomic target sites by short RNAs, where it functions as an endonuclease. In the naturally occurring system, Cas9 is directed to its DNA target site by two noncoding CRISPR RNAs (crRNAs), including a trans-activating crRNA (tracrRNA) and a precursor crRNA (pre-crRNA). In the synthetically reconstituted system, these two short RNAs can be fused into a single chimeric guide RNA (gRNA) (page 973).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY H BOWMAN/Primary Examiner, Art Unit 1635